*499Opinion by
Lawrence, J.
In accordance with stipulation of counsel that the items marked “A” consist of ammeters similar in all material respects to those the subject of Lucas Electrical Services, Inc., and Frank J. Eberle Co. v. United States (36 Cust. Ct. 209, C. D. 1776), the claim at 12)2 percent under the provision in paragraph 369 (c), as modified, supra, for parts of automobiles was sustained. The items marked “B,” stipulated to consist of ammeters the same as those involved in C. D. 1776, except that the ammeters in the cited case were parts of automobiles whereas those in question are parts of motorcycles, were held dutiable at 15 percent under the provision in paragraph 369 (c), as modified, supra, for parts of motorcycles, as claimed.